Case 4:20-cr-00411 Document 1 Filed on 08/19/20 in TXSD Page 1 of 15
   Case 4:20-cr-00411 Document 1 Filed on 08/19/20 in TXSD Page 2 of 15




                                             AFFIDAVIT

       I, CHRISTOPHER PETROWSKI, Special Agent with the Federal Bureau ofInvestigation

(FBI), being duly sworn, state as follows:

        1.     I am a Special Agent with the FBI, duly appointed according to law and acting as

such, and have been employed by the FBI since 1995. As an FBI Special Agent, I am responsible

for the enforcement ofvarious federal laws, including those relating to the persuading, inducing,

 enticing or coercing any individual who has not attained the age of 18 years, to engage in

prostitution or any sexual activity for which any person can be charged with a criminal offense,

 or attempts to do so under 18 U.S.C. § 2422(b). I am currently assigned to the Houston Division,

 Child Exploitation Task Force ofthe FBI.

        2.     This affidavit is submitted in support ofa criminal complaint charging THOMAS

DOUGLAS BUTLER with one violation ofTitle 18 U.S.C. § 2422(b). Since this affidavit is

 submitted for the purpose ofsecuring an arrest warrant, it does not include every fact known to

 the Affiant concerning this investigation.

        3.     The infonnation contained in this affidavit is a compilation ofinformation

 developed during an investigation conducted by your Affiant, and other agents and task force

 officers ofthe FBI.

        4.     On August 17, 2020, the San Antonio Field Office ofthe FBI was contacted by

 the United States Attorney's Office for the Western District ofTexas concerning the

 disappearance ofa 14 year old female, hereafter referred to as Minor Victim (MV)(DOB

 8/4/2006), which took place on August 14, 2020 in San Antonio, Texas.

        5.     Agents conducted several interviews ofMV's mother, Dora Mendoza (Mendoza)

 on August 17, 2020 and August 18, 2020. Mendoza and her children live at 427 Queen Anne
  Case 4:20-cr-00411 Document 1 Filed on 08/19/20 in TXSD Page 3 of 15




Street, San Antonio, Texas 78209. Mendoza told FBI agents that she provided an iPhone to MV

approximately two weeks ago. The telephone number to the device is (210) 409-8691 with

service provided through AT&T. MV had never before possessed her own smartphone device,

although she has had access to the internet and social media through other devices. Mendoza·

frequently inspects MV's iPhone to epsure her use of it is appropriate for a 14-year-old. On the

afternoon of August 14, 2020, Mendoza a�ked MV to present the iPhone to her for inspection.

Ac�ording to Mendoza, MV told her that she could not find the iPhone, and MV made a big

production of tearing apart her bedroom looking for the iPhone. Later, at around 7:10 PM to·

7:15 PM, Mendoza and her partner entered MV' s bedroom and found MV in the room with the

iPhone in plain view. Mendoza and her partner took the phone and found no inappropriate

material or communications.

       6.     At approximately 7:15 PM to 7:20 PM, MV informed Mendoza that she was

going to take the trash outside. At approximately 7:20 PM to 7:25 PM, Mendoza noticed that

MV had not returned and was immediately suspicious. At 7:29 PM, Mendoza called a relative

to comewatch her younger child and began searching for MV, to include making a missing

juvenile report to the San Antonio Police Departi:nent, San Antonio, Texas.

       7.     On August 17, 2020, the FBI obtained MV's iPhone from Mendoza and obtained

consent from Mendoza to search the contents of the device. FBI Forensic Examiner Dustin

McCarley performed a data extraction on the device to make its contents available for review.

       8.     A review of the contents of the data extraction found the remnants of a deleted

messaging exchange between MV and an unknown individual. The messaging exchange, which

began on August 13, 2020, appears to show MV and an unknown individual preparing to




                                               2
   Case 4:20-cr-00411 Document 1 Filed on 08/19/20 in TXSD Page 4 of 15




secretly meet up and depart the area together on August 14, 2020. A selection of the messages,

along with the date and times, is presented below:


Unknown
Damn baby you're cute af! ! Nice legs hope you don't mind me saying that.
Status: Read
Read: 8/13/2020 10:25:23 AM(UTC-5)
8/13/2020 10:24:36 AM(UTC-5)

+12104098691 MV
No lo!
Status: Sent
Delivered: 8/13/2020 10:25:36 AM(UTC-5)
8/13/2020 10:25:36 AM(UTC-5)

Unknown
Yaaaaay. You said you have a swimsuit right babe?
Status: Read
Read: 8/13/2020 10:33:58 AM(UTC-5)
8/13/2020 10:31 :42 AM(UTC-5)

+12104098691 MV
No I don't have one
Status: Sent
Delivered: 8/13/2020 10:34:13 AM(UTC-5) ·
8/13/2020 10:34:13 AM(UTC-5)

Unknown
We will get ya one. I bet it's gonna be amazing.
Status: Read
Read: 8/13/2020 10:41:43 AM(UTC-5)
8/13/2020 10:41:32 AM(UTC-5)

+12104098691 MV
Loi
Status: Sent
Delivered: 8/13/2020 I 0:41:57 AM(UTC-5)
8/13/2020 10:41:57 AM(UTC-5)

Unknown
Ngl I was hoping for nvm nvm.
Status: Read
Read: 8/13/2020 10:42:25 AM(UTC-5)

                                                   3
   Case 4:20-cr-00411 Document 1 Filed on 08/19/20 in TXSD Page 5 of 15




8/13/2020 10:42:24 AM(UTC-5)

Unknown
The first pie you sent on FF was so sexy I was kind going for one like that.
Also I have a mine on your husky puppy. Girl or boy
Status: Read
Read: 8/13/2020 10:43:50 AM(UTC-5)
8/13/2020 10:43:50 AM(UTC-5)

+12104098691 MV
Boy
Status: Sent
Delivered: 8/13/2020 10:44:33 AM(UTC-5)
8/13/2020 10:44:32 AM(UTC-5)

+12104098691 MV
Tell me when you are on the way
Status: Sent
Delivered: 8/13/2020 10:45:52 AM(UTC-5)
8/13/2020 10:45:51 AM(UTC-5)

Unknown
Okay cool same. We gonna have a bomb ass dog that's for sure. It's not like I don't like girl
dogs I just don't want to deal with puppies.
I will tell you when I head out baby. Are you pretty excited and nervous?
So do I get a little pie surprise before I go?
Oh ya do you have any food allergies?
Status: Read
Read: 8/13/2020 10:52:32 AM(UTC-5)
8/13/2020 10:51:22 AM(UTC-5)

+12104098691 MV
No I do not have food allergies
Status: Sent
Delivered: 8/13/2020 10:53:31 AM(UTC-5)
8/13/2020 10:53:31 AM(UTC-5)

Unknown
Liked "No I do not have food allergies "
Status: Read
Read: 8/13/2020 10:57:20 AM(UTC-5)
8/13/2020 10:54:41 AM(UTC-5)

Unknown
What are you most excited about when it comes to me and you doing this?

                                                 4
   Case 4:20-cr-00411 Document 1 Filed on 08/19/20 in TXSD Page 6 of 15




Status: Read
Read: 8/13/2020 10:58:52 AM(UTC-5)
8/13/2020 10:58:16 AM(UTC-5)

+12104098691 MV
Spending time with you
Status: Sent
Delivered: 8/13/2020 10:59:28 AM(UTC-5)
8/13/2020 10:59:26 AM(UTC-5)

Unknown
Aweeee same baby!! I love yo_u and this going to be great.
Status: Read
Read: 8/13/2020 11:00:22 AM(UTC-5)
8/13/2020 10:59:56 AM(UTC-5)

+12104098691 MV
Hey I can't talk I got grounded
Status: Sent
Delivered: 8/13/2020·1:4;1 :14 PM(UTC-5)
8/13/2020 I :41:12 PM(UTC-5)

+12104098691 MV
So I have to delete your number
Status: Sent
Delivered: 8/13/2020 1:41:37 PM(UTC-5)
8/13/2020 1:41:37 PM(UTC-5)

Unknown
I was nervous but I'm just excited now. You're so beautiful and kind and I know we will get
along so well and be so great for each other.
We will make it work today baby WWW.
Status: Read
Read: 8/14/2020 3:41:15 PM(UTC-5)
8/14/2020 3:40:38 PM(UTC-5)

+12104098691 MV
Yay love you thanks babe for the "you can do it" speech lol
Status: Sent
Delivered: 8/14/2020 3:42:56 PM(UTC-5)
8/14/2020 3:42:55 PM(UTC-5)

+12104098691 MV
Can you save these pies plz before we destroy my phone
Status: Sent
                                                5
   Case 4:20-cr-00411 Document 1 Filed on 08/19/20 in TXSD Page 7 of 15




Delivered: 8/14/2020 4:32:15 PM(UTC-5)
8/14/2020 4:31 :55 PM(UTC-5)

Unknown
Oh and prob take a shower
Status: Read
Read: 8/14/2020 4:32:56 PM(UTC-5)
8/14/2020 4:32:33 PM(UTC-5)

Unknown
Ye a baby I'll save them all
Status: Read
Read: 8/14/2020 4:32:56 PM(UTC-5)
8/14/2020 4:32:43 PM(UTC-5)

+1210409�691 MV
Thanks babe
Status: Sent
Delivered: 8/14/2020 4:33:14 PM(UTC-5)
8/14/2020 4:33:13 PM(UTC-5)

+12104098691 MV
I have a question
Status: Sent
Delivered: 8/14/2020 4:35:01 PM(UTC-5)
8/14/2020 4:35:01 PM(UTC-5)

+12104098691 MV
Do you have a friend named Anne Cook or Jen?
Status: Sent
Delivered: 8/14/2020 4:35:35 PM(UTC-5)
8/14/2020 4:35:35 PM(UTC-5)

Unknown
I have a friend named Jen. Haven't seen her since school why
Status: Read
Read: 8/14/2020 4:36:33 PM(UTC-5)
8/14/2020 4:36:33 PM(UTC-5)

+12104098691 MV
Oh does she have curly hair?
Status: Sent
Delivered: 8/14/2020 4:37:08 PM(UTC-5)
8/14/2020 4:37:08 PM(UTC-5)


                                               6
Case 4:20-cr-00411 Document 1 Filed on 08/19/20 in TXSD Page 8 of 15
Case 4:20-cr-00411 Document 1 Filed on 08/19/20 in TXSD Page 9 of 15
  Case 4:20-cr-00411 Document 1 Filed on 08/19/20 in TXSD Page 10 of 15




8/14/2020 4:55:33 PM(UTC-5)

+12104098691 MV
I am going to sneak out now
Status: Sent
Delivered: 8/14/2020 5:01 :09 PM(UTC-5)
8/14/2020 5:01:08 PM(UTC-5)

+12104098691 MV
Is that ok?
Status: Sent
Delivered: 8/14/2020 5:01:18 PM(UTC-5)
8/14/2020 5:01:18 PM(UTC-5)

Unknown
Baby okay but I'm still lhour and thirty min out baby.
Status: Read
Read: 8/14/2020 5:03:02 PM(UTC-5)
8/14/2020 5:02:25 PM(UTC-5)

+12104098691 MV
My mom is going to feed me in 30 min
Status: Sent
Delivered: 8/14/2020 5:03:43 PM(UTC-5)
8/14/2020 5:03:37 PM(UTC-5)

Unknown
Okay baby
Status: Read
Read: 8/14/2020 5:03:56 PM(UTC-5)
8/14/2020 5:03:55 PM(UTC-5)

+12104098691 MV
So should I stay and eat or leave ??
Status: Sent
Delivered: 8/14/2020 5:04:19 PM(UTC-5)
8/1�/2020 5:04:18 PM(UTC-5)

Unknown
Eat and the leave baby. If she's expecting to feed ya don't dip out now. I don't want her
looking for you
Status: Read
Read: 8/14/2020 5:06:48 PM(UTC-5)
8/14/2020 5:06:14 PM(UTC-5)


                                                9
  Case 4:20-cr-00411 Document 1 Filed on 08/19/20 in TXSD Page 11 of 15




+12104098691 MV
Ok
Status: Sent
Delivered: 8/14/2020 5:07:00 PM(UTC-5)
8/14/2020 5:07:00 PM(UTC-5)

Unknown
1 hour baby. Damn just think in less than two hours you will be on your way to your new
place.
Status: Read
Read: 8/14/2020 5:55:28 PM(UTC-5)
8/14/2020 5:35:38 PM(UTC-5)

Unknown
I'll be there in 50 min
Status: Read
Read: 8/14/2020 6:41:32 PM(UTC-5)
8/14/2020 6:06:12 PM(UTC 5)

Unknown
Hello
Status: Read
Read: 8/14/2020 6:41:32 PM(UTC-5)
8/14/2020 6:40:13 PM(UTC-5)

+12104098691 MV
Babe don't text me
Status: Sent
Delivered: 8/14/2020 6:41:49 PM(UTC 5)
8/14/2020 6:41:49 PM(UTC-5)

+12104098691 MV
Mom has phone
Status: Sent
Delivered: 8/14/2020 6:41:58 PM(UTC-5)
8/14/2020 6:41:58 PM(UTC 5)



        9.    A review of the iPhone extraction also produced a section titled iPhoneRecentLog

 which showed MV's iPhone had logged telephone number (281) 753-4947 at 6:41:58 PM(UTC-

 5) on August 14, 2020. This is the exact same time as the last deleted message. An FBI exigent


                                              10
 Case 4:20-cr-00411 Document 1 Filed on 08/19/20 in TXSD Page 12 of 15




inquiry determined THOMAS DOUGLAS BUTLER subscribes to cellular telephone number

(281) 753-4947 through service provider Verizon. Records provided by Verizon through a

voluntary emergency disclosure list the Account Billing Address for telephone number (281)

753-4947, effective 02/26/2018 as TOM BUTLER, 1900 Yorktown Street, Apartment 412,

Houston, Texas 77056.

       10.    Open source database checks reveal telephone number (281) 753-4947 was used

to register a Snapchat account with a display name of Thomas Butler and user name

chef504281. Telephone number (281) 753-4947 was also used to regis.ter a Skype account with

a usemame of i504chef and a display name of Thomas Butler. The Skype account also included

a profile picture depicting a white male approximately 40 years old.

       11.    Using the identifiers provided by Verizon, database checks were performed for

T.homas Butler associated with 1900 Yorktown Street, Apartment 412, Houston, Texas 77056.

The checks produced results identifying a Thomas Douglas Butler with a date of birth: March 1,

1980, with addresses of 1900 Yorktown Street, Apartment 412, Houston, Texas 77056 and 5507

Huisache Street, Houston, Texas 77081. A check with the Texas Department of Public Safety

produced a driver's license record for Thomas Douglas Butler, date of birth March I, 1980,

Texas Driver's License Number 17188716. An image accompanying the Driver's License

record dated August 13, 2019, depicts a white male, 5'9" tall, with brown hair and brown eyes.

The male in the photo is mostly bald with a black goatee beard. The depicted individual appears

visually similar to the individual depicted in the aforementioned Skype profile picture.

       12.    Database checks were made to identify potential vehicles being operated by

BUTLER. One such vehicle, registered to a Thomas W Butler, date of birth 9/24/1941, residing

at 1900 Yorktown Street; Apartment 412, Houston TX 77056, was identified as a Blue 2010


                                               11
 Case 4:20-cr-00411 Document 1 Filed on 08/19/20 in TXSD Page 13 of 15




Honda Accord, Texas License Plate MMS8628. This vehicle and license plate wen: submitted

to the Texas DPS License Plate Reader system and were captured traveling eastbound on

Highway I-10 by two separate cameras. On August 14, 2020 at 7:45:25 PM, a camera along I-

10 in the vicinity of Cibolo, Texas captured a dark vehicle bearing license plate MMS8628,

similar in appearance to a Honda Accord, traveling eastbound from San Antonio toward

Houston. On August 14, 2020 at 8:04:51 PM, a camera along I-10 in the vicinity ofKingsbury,
                                                      .               .


Texas, captured a dark vehicle bearing license plate MMS8628 continuing eastbound toward

Houston.

       13.   A preliminary an�lysis ofrecords provided by Verizon in the same voluntary

emergency disclosure determined that the handset subscribed to telephone number (281) 753-

4947 communicated with cellphone towers in the vicinity of427 Queen Anne Street, San

Antonio, Texas from approximately 6:36 PM to 7:15 PM on the evening ofAugust 14, 2020.

Further analysis determined that the handset travelled from the area ofHouston, Texas on the

afternoon of August 14, 2020 to San Antonio, Texas, and returned to the area of Houston, Texas

on the evening of August 14, 2020.

       14.   A neighborhood video canvass conducted in the vicinity ofMV's residence on

August 18, 2020, found footage depicting a vehicle matching the description of the

aforementioned Honda Accord parked in the lot outside ofthe Golden Food Mart at 571 Elanor

Avenue, San Antonio, Texas at approximately 6:50 PM. A check with the operators ofthe store

found a credit card transaction for a US Debit VISA, Card Number XXXXXXXXXXXX2104,

in the name ofTHOMAS BUTLER at 7:03 pm on August 14, 2020. A credit card receipt was

recovered which is signed with the capital letters TDB. A time check determined the cash




                                              12
  Case 4:20-cr-00411 Document 1 Filed on 08/19/20 in TXSD Page 14 of 15




register on which the transaction was made had a clock which was 16 minutes ahead of actual

time, therefore the transaction took place at approximately 6:47 PM.

         15.    Video footage from the Golden Food Mart depicts an individual associated with

the transaction described as white male wearing a grey t-shirt, white cargo style shorts with dark

spots, a white and dark colored baseball cap, and tassel loafer shoes. The individual is wearing a

blue protective mask from which a dark beard can be seen protruding from the sides of the

mask.

         1'6.   Cell site "Pings" provided by Verizon, pursuant to an emergency request,

determined that the handset subsc.ribed to telephone number (281) 753-4947 was in the area of

Houston, Texas on August 18, 2020. Agents from the Houston Field Office of the FBI located

the vehicle, associated with Butler, at the Candlewood Suites Houston-Westchase hotel at 4033

West Sam Houston Parkway, Houston, Texas 77042. The desk clerk advised that Thomas

Butler has been residing in room 215 for approximately one year.

         17.    On August 18, 2020, THOMAS DOUGLAS BUTLER was detained in the lobby

of the Candlewood Suites. Butler stated that MV was located in room 215. MV was then

located by Agents from the Houston Field Office of the FBI in room 215. MV stated she "had

sex" with Butler. Investigating Agents observed a large "hicky" on MV's neck.

         18.    Butler engaged in at least one sex act with MV which violates Texas Penal Code

22.011 (b)(2) and (c) which criminalizes any sex act between an adult and a minor under the age

of 17.

         19.    Based on the foregoing facts, your Affiant respectfully submits that there is

probable cause to believe that THOMAS DOUGLAS BUTLER did persuade, induce, entice or

coerce MV who has not attained the age of 18 years, to engage in prostitution or any sexual


                                                 13
Case 4:20-cr-00411 Document 1 Filed on 08/19/20 in TXSD Page 15 of 15
